DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed July 30, 2021.  Applicant has amended claims 2, 4-8, 10, 14, 16-18, 20.   Currently, claims 1-12, 14-18, 20-22 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 112 rejections of claims 6 and 20 are withdrawn in light of applicant’s amendments to claims 6 and 20.
The 103 rejections of claims 1-12, 14-18, 20-22 are maintained in light of applicant’s amendments to claims 2, 4-8, 10, 14, 16-18, 20.

Response to Arguments

Applicant’s arguments submitted on 7/30/21 have been considered but are not persuasive. Applicant argues on p. 7 of the remarks that the 103 rejection is improper.  Applicant argues on p. 9 of the remarks that one would not be motivated to combine Hoff with Zhou.   Examiner disagrees.  Hoff clearly shows the specific types of energy costs associated with certain modes.  Because para [0042] of Zhou explicitly discloses energy costs and summing such energy costs, one of ordinary skill in the art could use the more specific energy costs shown in Hoff to have an even more specific energy cost summation.   It would have been obvious to one or ordinary skill 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-9, 22  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0220016 A1) (hereinafter Zhou) in view of Hoff (US 10,747,914 B1)

Claims 1 and 22:
Zhou, as shown, discloses the following limitations of claims 1 and 22:
A computer-implemented method (and corresponding system – Fig 1, showing corresponding computer and processor components) of scheduling jobs for an industrial process (see para [0005], showing schedule optimization for machines in manufacturing), the method comprising: receiving a plurality of jobs to be executed on a plurality machines within a manufacturing facility (see para [0035]-[0038], " to optimize the schedule, a manufacturing scheduling optimizer 114 that optimizes the manufacturing schedule based on the input parameters, and input/output nodes 144 that receive input and output the optimized schedule. The database 102 may include jobs 104. The jobs 104 may include sequences of tasks to produce and/or manufacture a specific product...A task 106 should be performed on a single machine, and may require a specific time to complete."); 
generating a job schedule based on an optimization function that minimizes total energy cost (see para [0042], "the database 102 may include energy costs 110. The energy costs 110 may include costs of energy per unit at specific times." and see para [0045], "The manufacturing scheduling optimizer 114 may determine the optimal schedule that produces all of the products and/or completes all of the jobs 104 while minimizing total energy cost and/or minimizing a sum of total energy cost and penalties for finishing the jobs after associated deadlines.") for all the machines during a time horizon based on a summation of energy cost at each time step between a start time and an end time (see para [0063], " the energy cost reducer 134 may include a cost calculator 138. The cost calculator 138 may calculate a cost 
wherein the energy cost at each time step is a summation of energy costs associated with each machine in processing mode during the time step; and executing the plurality of jobs on the plurality of machines based on the job schedule (see para [0115], "method of manufacturing at least a first product and a second product with at least a first machine and a second machine at minimum cost in an environment in which a cost of energy used by the first machine and the second machine varies as a function of time according to an example implementation. The method may include generating multiple chromosomes (1802). Each chromosome may include a job sequence matrix describing an order of performing tasks to manufacture the first product and the second product using the first machine and the second machine, and an idle time matrix describing idle times before performing the tasks 
Zhou, however, does not specifically disclose a first energy cost associated with each machine in sleeping mode during the time step.  In analogous art, Hoff discloses the following limitations:
(a)    a first energy cost associated with each machine in sleeping mode during the time step (col 6, line 57 to col 8, line 54,  showing cost model and energy costs associated with equipment including equipment in sleep mode), 
(b)    a second energy cost associated with each machine in stand-by mode during the time step (col 6, line 57 to col 8, line 54,  showing cost model and energy costs associated with equipment including equipment in standy-by mode), and 
(c)    a third energy cost associated with each machine in processing mode during the time step (col 6, line 57 to col 8, line 54,  showing cost model and energy costs associated with equipment including equipment in active energy consumption),
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Hoff with Zhou because more specific details on energy consumption enables users to make more effective decisions on how to use resources (see Hoff, col 2, line 31-60).                 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for estimating electric baseload consumption s as taught by Hoff in the method for optimizing manufacturing schedule with time dependent energy cost of Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claim 2:
Further, Zhou discloses the following limitations:
wherein one or more constraints are applied to the optimization function while developing the job schedule and the constraints comprise: a first constraint requiring that each of the jobs is completed before the end of the time horizon (see para [0006], showing deadlines as constraints)

Claim 4:
Further, Zhou disclose the following limitations:
wherein each job comprises a plurality of operations and the constraints further comprise: a second constraint requiring that, for each job, the plurality of operations is executed in a predetermined ordering associated with the job (see para [0005], "Each chromosome may include a job sequence matrix describing an order of performing tasks to manufacture the first product and the second product using the first machine and the second machine" and see para [0073], "Because none of the machines can begin working with the combination of task sequence table 1060 and job sequence matrix 1075, the machines and/or jobs deadlock, and the combination of task sequence table 1060 and job sequence matrix 1075 results in an invalid job sequence matrix. The machines may also deadlock if one or more of the machines begin working but a deadlock later prevents all of the tasks of the jobs from being completed." and see para [0046], "all tasks within a job should be 

Claim 5:
Further, Zhou disclose the following limitations:
wherein the constraints further comprise: a second constraint requiring that, for each job to be started on a particular machine, a previous job executed on the particular machine must be completed (see para [0038], "Each job 104 may include one or multiple tasks 106, and each task 106 may be associated with a single job 104. Some tasks 106 may be performed only after another task 106 has been completed, and some tasks 106 may be completed either before or after another task 106 has been completed. A task 106 should be performed on a single machine, and may require a specific time to complete" and see para [0073], "Because none of the machines can begin working with the combination of task sequence table 1060 and job sequence matrix 1075, the machines and/or jobs deadlock, and the combination of task sequence table 1060 and job sequence matrix 1075 results in an invalid job sequence matrix. The machines may also deadlock if one or more of 

Claim 6:
Further, Zhou disclose the following limitations:
a second constraint requiring that, for each machine, an amount of time the machine is idle while energized must be less than a predetermined number (see para [0004]-[0006], showing determining idle times based on compact prosecution and interpretation of claims meaning the machine is idle)

Claim 7:
Further, Zhou discloses the following limitations
wherein each job is associated with a due time and the constraints further comprise: a second constraint requiring that, for each job, the job must be completed prior to its due time in order to meet the demand of the final product (see para [0003], "Manufacturers may also have deadlines to meet for manufacturing products. Customers may impose penalties for not meeting deadlines." and see para [0097], "The manufacturing scheduling optimizer 114 may calculate the fitness scores for each of the initialized job sequence matrices based on the total energy costs and/or any delay penalties for not meeting deadlines."  

Claim 8:
Further, Zhou discloses the following limitations:
wherein each job is associated with a release time and the constraints further comprise: a second constraint requiring that, for each job, the job cannot start prior to its release (see para [0070], "FIG. 10C is a task sequence table 1060 according to an example implementation. In this example, the task sequence table 1060 includes job identifiers 1062 identifying five jobs, a due time 1064 indicating a due time for each job, and a task sequence 1066 indicating, for each job, tasks to be performed, the machine on which the tasks are to be performed and, in parentheses, the number of time units required to perform each task. In this example, for job 1, a first task must be performed on machine 3 and takes one time unit, a second task must be performed on machine 2 and takes two time units, and a third task must be performed on machine 1 and takes one time unit.")

Claim 9:
Further, Zhou discloses the following limitations:
wherein the optimization function comprises a term that minimizes tardiness of each job (see para [0063], showing delay penalty is used in the in the formula to minimize energy costs)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Hoff,  as applied above, and further in view of Mizutani et al. (US 2014/0257546 A1) (hereinafter Mizutani)

Claim 3:
Zhou and Hoff do not specifically disclose wherein the constraints further comprise: a second constraint requiring that total energy consumed by executing the job schedule does not exceed than a maximum allowed energy available to the manufacturing facility.  In analogous art, Mizutani discloses the following limitations:
wherein the constraints further comprise: a second constraint requiring that total energy consumed by executing the job schedule does not exceed than a maximum allowed energy available to the manufacturing facility (see para [0027], "manufacturing optimization system including: a scheduler which creates a manufacturing plan for workpieces; a dispatcher which makes an operation instruction for a plurality of processing devices to perform a process of the workpieces, based on the manufacturing plan; a plurality of energy consumption managing units which are respectively provided for the plurality of processing devices and manages energy consumption of the respective processing devices; and a manufacturing optimization device which, based on the energy consumption of each processing device managed in each of the energy consumption managing units and a result of the process by the scheduler and the dispatcher, determines for each lot whether each of the plurality of processing devices processes the workpieces in such a manner that the total amount of energy consumption in the plurality of processing devices does not exceed the predetermined maximum of energy 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Mizutani with Zhou and Hoff because making sure energy is not exceeded enables reduction in energy consumption by more effectively switching states and maintaining stability of energy supplies (see Mizutani, para [0013]-[0020]).                   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the manufacturing processing system as taught by Mizutani in the Zhou and Hoff combination, since the claimed invention is merely a combination of old elements, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Hoff,  as applied above, and further in view of Chua et al.  (US 2005/0096770 A1) (hereinafter Chua)

Claim 10:
Zhou and Hoff do not specifically disclose identifying remaining machines in the plurality of machines that are available for job execution.  In analogous art, Chua discloses the following limitations:
detecting that one or more machines in the plurality of machines are unavailable for job execution (see para [0047], "Machine availability information indicates, for each machine shown in FIG. 1, the availability of the machine for processing jobs during a time interval of interest. Machine availability information may be represented in various ways. For example, one or more time lines may be maintained for each machine to reflect machine availability and allocation status. The time lines may identify time slots during which the machine is already booked for processing a job, time slots during which the machine is unavailable for other reasons (e.g. scheduled for preventative maintenance, meal break, or holiday shutdown)");
identifying remaining machines in the plurality of machines that are available for job execution (and see para [0012], "machine information and information about items to be processed are used to determine available machine capacity."); 
identifying a plurality of non-completed jobs in the plurality of jobs (see para [0079], "In the next group (category 2) are all remaining "fast-track" jobs (except those already in category 1). In the present example, a "fast-track" job is a job with 
generating a new job schedule for the non-completed jobs based on a new optimization function (see para [0012], "Available machine capacity is allocated to jobs subject to multiple job release constraints. Allocation may be performed first for any pending jobs which were partially released during a previous time interval, 
executing the non-completed jobs on the plurality of remaining machines based on the new job schedule (Fig 12, showing jobs scheduling performed with a machine preference job release constraint activated).
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Chua with Zhou and Hoff because using more constraints such as machine availability will enable strategies that can better deal with bottlenecks and other planning factors (see Chua, para [0007]-[0010]).                     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for job release with multiple constraints as taught by Chua in the Zhou and Hoff combination, since the claimed invention is merely a combination of 
Furthermore, although Chua does not explicitly disclose energy costs as a restraint, Chua shows using constraints for scheduling machines (para [0012).  Therefore, it would have been obvious to one of ordinary skill in the art to apply the constraints shown in Zhou:
 that minimizes total energy cost for all the remaining machines during a new time horizon based on a new summation of energy cost at each time step between a new start time and the end time, wherein the energy cost at each time step is a summation (Zhou, see para [0042], "the database 102 may include energy costs 110. The energy costs 110 may include costs of energy per unit at specific times." and see para [0045], "The manufacturing scheduling optimizer 114 may determine the optimal schedule that produces all of the products and/or completes all of the jobs 104 while minimizing total energy cost and/or minimizing a sum of total energy cost and penalties for finishing the jobs after associated deadlines.") for all the machines during a time horizon based on a summation of energy cost at each time step between a start time and an end time (see para [0063], " the energy cost reducer 134 may include a cost calculator 138. The cost calculator 138 may calculate a cost of performing the tasks according to a schedule with a given set of energy costs. The cost calculator 138 may calculate costs before and after idle times are inserted. In an example with N jobs which each consist of M tasks, M machines, and L unit times, an objective function can be expressed as the following formula which minimizes the sum of the energy cost and delay penalty...where the first summation is the total energy cost and the second summation is the delay penalty, with N being 
One could also use the energy costs shown in Hoff to be the constraints used in Chua:
(a)    a new first energy cost associated with each remaining machine in sleeping mode during the time step, (b)    a new second energy cost associated with each remaining machine in stand-by mode during the time step, and (c)    a new third energy cost associated with each remaining machine in processing mode during the time step (col 6, line 57 to col 8, line 54,  showing cost model and energy costs associated with equipment including equipment in sleep mode, standy mode and active energy consumption which could be applied to remaining machines of Chua)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for job release with multiple constraints as taught by Chua in the Zhou and Hoff combination, since the claimed invention is merely a combination of old elements, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11-12, 14, 16-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Hoff and Chua.

Claim 11:
Zhou, Hoff and Chua teach claim 11 for the same reasons and rational as shown above for claims 1 and 10.  

Claims 12, 14:
Further, Zhou discloses the following limitations:
wherein the job scheduling process is only executed if one or more new jobs have been received by the computing system since a last execution of the job scheduling process (see para [0098], "The chromosome generator 124 may check the validity of generated job sequence matrices. The chromosome generator 124 may check the validity of generated job sequence matrices by generating a graph using the job sequence matrix and the task sequence table. If all the tasks can be completed, as in the job sequence matrices 1000, 1050 of FIGS. 10A and 10B, then the job sequence matrix may be considered valid. If one or more tasks cannot be completed, and/or one or more tasks or machines deadlock, as in the example job sequence matrix 1075 of FIG. 10D, then the chromosome generator 124 may discard and/or drop the invalid job sequence matrix and initialize and/or generate a new job sequence matrix until generating a valid job sequence matrix.")
wherein one or more constraints are applied to the optimization function while generating the job schedule and the constraints comprise a first constraint requiring that each of the jobs is completed before the end of the time period (see para [0006], showing deadlines as constraints)
	
Claims 16-18, 21:
Further, Zhou disclose the following limitations:
a second constraint requiring that, for each job, the plurality of operations is executed in a predetermined ordering associated with the job (see para [0005], "Each chromosome may include a job sequence matrix describing an order of performing tasks to manufacture the first product and the second product using the first machine and the second machine" and see para [0073], "Because none of the machines can begin working with the combination of task sequence table 1060 and job sequence matrix 1075, the machines and/or jobs deadlock, and the combination of task sequence table 1060 and job sequence matrix 1075 results in an invalid job sequence matrix. The machines may also deadlock if one or more of the machines begin working but a deadlock later prevents all of the tasks of the jobs from being completed." and see para [0046], "all tasks within a job should be finished in the sequence order. The manufacturing scheduling optimizer 114 may consider that at each unit time, one machine can process only one task of a job, and/or that two tasks or jobs cannot be processed simultaneously on the same machine: .SIGMA..SIGMA.X.sub.ijkh=1. The manufacturing scheduling optimizer 114 may also consider tasks to be atomic, meaning that they cannot be broken into parts and 
a second constraint requiring that, for each job to be started on a particular machine, a previous job executed on the particular machine must be completed (see para [0038], "Each job 104 may include one or multiple tasks 106, and each task 106 may be associated with a single job 104. Some tasks 106 may be performed only after another task 106 has been completed, and some tasks 106 may be completed either before or after another task 106 has been completed. A task 106 should be performed on a single machine, and may require a specific time to complete" and see para [0073], "Because none of the machines can begin working with the combination of task sequence table 1060 and job sequence matrix 1075, the machines and/or jobs deadlock, and the combination of task sequence table 1060 and job sequence matrix 1075 results in an invalid job sequence matrix. The machines may also deadlock if one or more of the machines begin working but a deadlock later prevents all of the tasks of the jobs from being completed.")
a second constraint requiring that, for each machine, an amount of time the machine is idle while energized must be less than a predetermined number (see para [0004]-[0006], showing determining idle times based on compact prosecution and interpretation of claims meaning the machine is idle)
wherein each job is associated with a due time and a release time and the constraints further comprise: a second constraint requiring for each job, the job must be completed prior to its due time in order to meet the demand of the final product  (see para [0036]-[0037], showing due dates); and a third constraint requiring that, for each job, the job cannot start prior to its release (see para [0070], "FIG. 10C is a task sequence table 1060 according to an example implementation. In this example, the task sequence table 1060 includes job identifiers 1062 identifying five jobs, a due time 1064 indicating a due time for each job, and a task sequence 1066 indicating, for each job, tasks to be performed, the machine on which the tasks are to be performed and, in parentheses, the number of time units required to perform each task. In this example, for job 1, a first task must be performed on machine 3 and takes one time unit, a second task must be performed on machine 2 and takes two time units, and a third task must be performed on machine 1 and takes one time unit.")
wherein the optimization function comprises a term that minimizes tardiness of each job (see para [0063], showing delay penalty is used in the in the formula to minimize energy costs)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Hoff and Chua, as applied above, and further in view of Mizutani.

Claim 15:
Zhou, Hoff and Chua do not specifically disclose a second constraint requiring that total energy consumed by executing the job schedule does not exceed than a maximum allowed energy available to the manufacturing facility.  In analogous art, Mizutani discloses the following limitations:
a second constraint requiring that total energy consumed by executing the job schedule does not exceed than a maximum allowed energy available to the manufacturing facility (see para [0027], "manufacturing optimization system including: a scheduler which creates a manufacturing plan for workpieces; a dispatcher which makes an operation instruction for a plurality of processing devices to perform a process of the workpieces, based on the manufacturing plan; a plurality of energy consumption managing units which are respectively provided for the plurality of processing devices and manages energy consumption of the respective processing devices; and a manufacturing optimization device which, based on the energy consumption of each processing device managed in each of the energy consumption managing units and a result of the process by the scheduler and the dispatcher, determines for each lot whether each of the plurality of processing devices processes the workpieces in such a manner that the total amount of energy consumption in the plurality of processing devices does not exceed the predetermined maximum of energy consumption, and individually adjusts a processing timing of each processing device operated in each lot in such a manner that the total amount of energy consumption in the plurality of processing devices during a process of each lot does not exceed the maximum of energy consumption.")
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the teachings of Mizutani with Zhou, Hoff and Chua because making sure energy 
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the manufacturing processing system as taught by Mizutani in the Zhou, Hoff and Chua combination, since the claimed invention is merely a combination of old elements, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624